Citation Nr: 1439666	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stomach cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1979 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  VA outpatient treatment records are located in Virtual VA.  

This claim was previously remanded by the Board in November 2013.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for a VA examination and opinion.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran is noted to have a history of stomach cancer, stomach symptoms such as vomiting and nausea in service, and he has stated that these stomach symptoms have continued continuously from service until the present.  As the Board cannot draw its own medical conclusions, it must remand for an examination and opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination and opinion to address the nature and etiology of his stomach cancer.  The examiner must review the electronic claims file including the Virtual VA file and note such review in the examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's stomach cancer is related to his active service, taking into account and commenting on the Veteran's lay statements regarding his continuous symptoms from service until the present.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



